DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The Abstract says nothing about stopping in an area of an intersection in which oncoming traffic might hit the host vehicle. Yet that is at the heart of the disclosure. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Operating unit
Determining unit
Safety ensuring unit
One or more of these claim limitations appear in all seven claims. 
These claim limitations will be interpreted consistently by this examiner wherever they are used throughout the claims. Below is a list showing how each individual unit will be interpreted:
Operating unit 
operates the automatic emergency braking in response to detecting that an obstacle presents in a traveling direction of a vehicle (see page 2 of specification.)
Determining unit
Determines, in a case where the vehicle is stopped in an intersection, whether it is safer for the vehicle to continue being stopped or safer for the vehicle to start (see pages 2-3 of specification.)
Safety ensuring unit
Determines, in where the determining unit determines that it is safer for the vehicle to start moving, releases the stopped state which was caused by the automatic braking (see page 3 of specification.)
Based on the statement on page 1 of the specification that the “braking control device” (Fig. 1, item 20) includes the above three units, and since a control device in a vehicle like the one in the present invention would be known to a person of ordinary skill in the art as containing a computer with memory and code, the control device, and therefore its constituent parts, will be interpreted as having sufficient material structure to accomplish the claimed functions. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

A braking control device according to claim 1, wherein 
the determining unit determines that it is safer for the vehicle to start moving in a case 20where, as a prerequisite condition, a traffic signal allows oncoming vehicles to pass straight ahead through the intersection.  
It seems strange to claim that the vehicle would be allowed to “start moving” if there are potential oncoming vehicles without specifying that such movement should not including making a turn into the potentially oncoming traffic if the host vehicle is not only stopped in an intersection but, more specifically, “stopped on an oncoming lane” as referred to in claim 2. According to Fig. 3 of the present specification the system first has to determine if the host vehicle is in an oncoming lane (S120). That is performed in claim 1. But does the system’s instruction to “start moving” include making a turn, if the host vehicle is not in J1 of Fig. 4 yet was originally going to make that turn and the traffic signal allows for oncoming vehicles? If so, wouldn’t it actually be safer for the host vehicle to remain stopped? Fig. 4 and page 5 lines 1-13 refer to this issue. In these sections the disclosure helpfully clarifies that it is not just that the vehicle is stopped in an intersection, but that it is in area J1 through which an oncoming vehicle may legally travel. In page 5, lines 14-18 of the specification and Fig. 4, step S130, the host vehicle’s system determines if the oncoming vehicle is prohibited from moving into the area of the intersection in which the host vehicle is stopped. If the answer is “No” (i.e. oncoming traffic may move into J1) then the host vehicle should get out of the way, including making a turn to get out of J1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JP2012056347 A) 

Regarding claim 1, Kato discloses:
A braking control device, comprising:  
5an operating unit that operates automatic emergency braking in response to detecting that an obstacle presents in a traveling direction of a vehicle (see paragraphs 0008-0009); 
a determining unit that, in a case where the vehicle is stopped in an intersection by the automatic emergency braking, determines whether it is safer for the vehicle to continue being stopped, or safer for the vehicle to start moving (see paragraphs 0016-0017); and  10
a safety ensuring unit that, in a case where the determining unit determines that it is safer for the vehicle to start moving, releases the stopped state which was caused by the automatic emergency braking (see paragraphs 0015-0017. These teach that when a vehicle determines it is stopped within an oncoming lane it performs and “early” start to “escape” the area. Otherwise, the vehicle does not perform an early start.).  

Regarding claim 2, Kato discloses the braking control device according to claim 1.
Kato further discloses:
A braking control device, wherein 
15the determining unit determines that it is safer for the vehicle to start moving in a case where, as a prerequisite condition, the vehicle is stopped on an oncoming lane (see paragraphs 0015-0017. See especially paragraph 0015 for “when it is determined that the own vehicle has stopped in the area of the lane…”).  

Regarding claim 5, Kato discloses the braking control device according to claim 1.
Kato further discloses:
The braking control device wherein 
the safety ensuring unit, in a case where the automatic emergency braking is operated in an intersection, prohibits secondary braking (according to the disclosure of the present application, Fig. 5 and page 6, lines 16-18, “secondary braking is braking with the braking force G2 illustrated in Fig. 5 as the upper limit of the braking force. The braking of G2 is larger than the braking force G1. Kato teaches in paragraphs 0047-0040 and Fig. 3 that when a vehicle brakes hard (“deceleration Ar” in Kato’s terms), the host vehicle will stop in the intersection, which is undesirable. Therefore, Kato teaches preventing the system from braking hard in the intersection so that the host vehicle will stop in an area outside the intersection. Therefore, Kato teaches this limitation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Cullinane (U.S. Pat. No. 8,571,743 B1).

Regarding claim 3, Kato teaches the braking control device according to claim 1.
However, Kato does not appear to further teach:
A braking control device wherein 
the determining unit determines that it is safer for the vehicle to start moving in a case 20where, as a prerequisite condition, a traffic signal allows oncoming vehicles to pass straight ahead through the intersection.  
Yet Cullinane teaches:
A braking control device wherein 
the determining unit determines that it is safer for the vehicle to start moving in a case 20where, as a prerequisite condition, a traffic signal allows oncoming vehicles to pass straight ahead through the intersection (see Cullinane col. 12, lines 6-28 for a control system for “avoiding areas that may result in unsafe behavior such as oncoming-traffic lanes”. This is part of a control system that uses “predetermined…sets of rules associated with traffic interaction…such as intersection crossings.” See Cullinane col. 14, line 60 – col. 15, line 6, for a vehicle that observers traffic signals to promote safe intersection behavior, including with respect to obstacle avoidance.)
In summary, Kato teaches making an emergency stop of a host vehicle in an intersection. Kato also teaches in paragraph 0016 resuming the movement of the vehicle after stopping. In one broad reasonable interpretation, this claim of the present 
The combination is especially obvious because both Kato and Cullinane contemplate using safety as a primary motivation for vehicle intersection decision making. In Kato, the position of the vehicle within the lane and the safety of that position is analyzed and the resumption of vehicle movement is related to the degree of danger of the vehicle’s position. This is important because it shows that Kato does contemplate changing the “escape” time from the intersection based on the safety situation. In Cullinane, the vehicle observes traffic lights “to avoid driving unsafely through the intersection” (see col. 15, lines 5-6). 
Both Kato, Fig. 3 and Cullinane Fig. 4B also contemplate using their art in identical scenarios of driving in an intersection but stopping for an obstacle. This also makes the two pieces of art highly compatible. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kato, to add the additional features of determining unit determines that it is safer for the vehicle to start moving in a case 20where, as a prerequisite condition, a traffic signal see col. 12, lines 6-28 and col. 14, line 60 – col. 15, line 6). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Nemec et al. (US2015/0338849 A1).

Regarding claim 4, Kato teaches the braking control device according to claim 1.
However, Kato does not appear to further teach:
A braking control device wherein 
the safety ensuring unit, in a case where the vehicle is stopped in an intersection by 25automatic emergency braking, causes a hazard lamp to flash.  
Yet Nemec teaches:
A braking control device wherein 
the safety ensuring unit, in a case where the vehicle is stopped in an intersection by 25automatic emergency braking, causes a hazard lamp to flash (see paragraph 0082 for the computer automatically turning on the hazard lights when the vehicle stops in an intersection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kato, to add the additional features of a braking control device wherein the safety ensuring unit, in a case where the vehicle is stopped in an intersection by 25automatic emergency braking, causes a hazard lamp to flash, as taught by Nemec. The motivation for doing so would be to further improve safety, as recognized by Nemec (see paragraph 0021). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sangameswaran et al. (US2015/0105999 A1).

Regarding claim 6, Kato discloses the braking control device according to claim 1.
Yet Kato does not further disclose:
The braking control device wherein 
the safety ensuring unit, in a case where the vehicle is stopped in an intersection by automatic emergency braking, prohibits idling stop until the vehicle exits the intersection.

the safety ensuring unit, in a case where the vehicle is stopped in an intersection by automatic emergency braking, prohibits idling stop until the vehicle exits the intersection (the term “idling stop” is not particularly clear in the specification, but the examiner recognizes that the term is known to a person of ordinary skill in the art. The term refers to automatically stopping the engine of a vehicle when the vehicle stops and then re-activates the engine when the car desires to travel forward again. With that in mind, see Sangameswaran, paragraph 0015. When a host vehicle is in an intersection, the idling stop is disabled. The situation is related to an emergency. Paragraph 0019 also teaches this.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kato, to add the additional features of a braking control device wherein the safety ensuring unit, in a case where the vehicle is stopped in an intersection by automatic emergency braking, prohibits idling stop until the vehicle exits the intersection, as taught by Sangameswaran. The motivation for doing so would be to get out of the way quickly when necessary, as recognized by Sangameswaran (see paragraph 0015). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 recites:
The braking control device according to claim 1, wherein 
10the safety ensuring unit, in a case where the vehicle is stopped in an intersection by automatic emergency braking, prohibits the automatic emergency braking until the vehicle exits the intersection.


Art that narrowly and specifically teaches a vehicle “stopped in an intersection” is not common in the art. Claim 1, upon which claim 7 is directly dependent, teaches this and that the stop must be from “automatic emergency braking”. Claim 1 also teaches the resumption of movement of the host vehicle. Claim 7 goes on to add that, once a vehicle has stopped by automatic emergency braking and then resumed movement, the automatic emergency braking will be prohibited from use again until the vehicle has existed the intersection. 
The teaching of claim 7 is not found in the prior art, alone or in combination. Close prior art includes: 

Cullinane teaches in col. 12, lines 10-12, special sets of rules governing a vehicle behavior in an intersection. Yet Cullinane does not teach that one of these rules is prohibiting automatic emergency braking once it has been used until the host vehicle exists the intersection. Therefore, Cullinane does not read on claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiroyuki et al. (JP2004232557 A) teaches in paragraph 0004 preventing an idling stop in an emergency.
Fairfield et al. (US2015/0248131 A1) teaches in at least paragraphs 0078-0079 and 0097 a system for safely navigating an intersection. Paragraph 0024 teaches that the remote operator can be a computer. 
Yester (US2011/0153166 A1) teaches navigating threats at intersections, especially in relation to turning, such as in paragraph 0050.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665